Honorable Jean Day
County Attorney'
CountY,of Henderson
Athens, Texas                                .,*,

Dear glr:               ATTN: W. R;~Thomas, Assistant County
                              Attorney
                        Opinion   NO.   o-6520         .     -
                        Re:   What constitutes'a homestead for
            .                 taxation purposes       _., ~.,
        We have your le,tterof recent date requestSng'~an'opGi;
Ion on the above-captioned subject. Your letter reads in part
as follows: .,,.,        ,.,
       "A taxpayer owns a lot In the townof Athens on
   which his residence, a nLce brick structure, fs Io-
   cetea. He owns two other lots neither'of whlch.ad' "
   joins‘the lot onwhich his residence is located; both
   lots adjoining each other but being something'xiore
   than 100 feet from the lot on which hXs residence'is
   located. Omone of these lots or tract'she has 'seven
   tenant houses and on the other lot or tracts'hehas
   two tenant houses. This taxpager persistsin render-
   ing the whole as his homestead and all at a low ren-
   dition.
        "Can he claim all these lots and tracts as his
    homestead or Is he limited to the tract on which his
    residence is located as his homestead for taxable pur-
    poses?"
        Section 51 of Article XVI of the Constitution provides
in part:
         ,t  .; the homestead In a city, town or Villtigb,
    'shallconsist of lbt,,or lots, not to exceed in VEiIUe
    five thousand dollars; at the time of their desigha-
    tion as the homestead.,without reference to the value
    bf“'anyImprovements thereon; provided, that the barn!
    shall be used for the purposes of a~home',or 88'a
    place to exercise the calling or business of the head
Honorable Jean Day, page 2           0 -6520



    of a family; provided also, that any temporary
    renting of the homestead shall not change the charac-
    ter of the same, when no other homestead has been ac-
    quired."
        Based upon the facts submitted with your request;'you'
are advised thatit is the opinion of this Departmentthat only
the lot upon which the owner has his residence in which he and
his family reside constitutes his'residence homestead.
        Our conclusion Is based upon the'case of Mays v. Mass,
43 S.W. (2) 148, writ of error refused, and authorities there
cited. The facts in that case are,verg slmllar to the facts
stated in your request. 'John Mays, during his lifetime, owned
lots Numbers 1 to 14, inclusive','in Block No. 10 of the Black:
shear Addition to the town'of Jasper, In Jasper County/Texas;
Whenhe married he established his homestead'on'these fourteen
lots, having his residence on lot No. 1, which adjoined'lots"
Numbers 2 to 14, inclusive. These lots were all contiguous and
their combined value, exclusive of lmprovements, was less than
Five~Thousand Dollars($5,000.00). There were'.'nlne tenant houses
situated on lots Numbers 2 to 14, inclusive, and one'tenant.house
on lot No. 1, the'same lot on which John Mays and his wife re'-
slaed, occupying a space 75 x 120'feet. The ten tenant houses
were continually rented by John Mays, and the proceeds used by
him for the support of his family. After the death of."'John Mays,
his widow sought to have ~a11 of the fourteen lots set aside as
her homestead:
        'The trial court entered jud'gmentsetting aside as a
homestead for Mrs. Mays all of lot No. 1 in Block No. 10.on
which the residence  was situated, 'excepta space 75 x 120 feet
on which the tenant house was situated. The judgment was af-
firmed.
        Trusting this fully answers your Inquiry, we are,
                               Very truly wrs,
                             ATTORNEY GENERAL OF TEXAS


                                       Assistant
HTBD:JCP:wc
APPROVED AUG 15, 1946
s/Carlo8 C. Ashley
FIRST ASSISTANT                      Approved OpTnion Committee
ATTORNEY GENERAL                     By s/BWB Chairman